[Cite as State v. Hunt, 2020-Ohio-6707.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      29598

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
CHAD HUNT                                             COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR-2018-12-4229

                                 DECISION AND JOURNAL ENTRY

Dated: December 16, 2020



        HENSAL, Judge.

        {¶1}     Chad Hunt appeals a judgment of the Summit County Court of Common Pleas

that modified his sentence for aggravated possession of drugs. For the following reasons, this

Court reverses.

                                                 I.

        {¶2}     Mr. Hunt pleaded guilty to one count of aggravated possession of drugs. The trial

court sentenced him to 24 months in prison. It also ordered that his sentence would run

concurrent to the sentences he had received in a few other cases. The court gave Mr. Hunt three

days to report to begin his sentence.

        {¶3}     Mr. Hunt did not report at the required time. When he was located and returned

to court, the trial court modified his sentence, ordering him to serve it consecutive to the

sentences he had received in the other cases. Mr. Hunt has appealed, assigning as error that the

trial court improperly modified his sentence. The State agrees with Mr. Hunt’s argument.
                                                 2


                                                II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION/LACKED AUTHORITY TO
       MODIFY APPELLANT’S SENTENCE AFTER FINAL JUDGMENT.

       {¶4}    Mr. Hunt argues that the trial court improperly modified his sentence.            In

reviewing a felony sentence, “[t]he appellate court’s standard for review is not whether the

sentencing court abused its discretion.” R.C. 2953.08(G)(2). “[A]n appellate court may vacate

or modify a felony sentence on appeal only if it determines by clear and convincing evidence”

that: (1) “the record does not support the trial court’s findings under relevant statutes[,]” or (2)

“the sentence is otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-

1002, ¶ 1.

       {¶5}    “A criminal sentence is final upon issuance of a final order.” State v. Carlisle,

131 Ohio St.3d 127, 2011-Ohio-6553, ¶ 11. “[A] trial court lacks authority to modify a final

criminal sentence even if the sentence has yet to be executed.” State v. Clouser, 9th Dist.

Summit No. 26060, 2012-Ohio-1711, ¶ 7. In Carlisle, the Ohio Supreme Court explained that

there was once authority for a trial court to modify a sentence up until it was executed, but that

authority had become defunct because it was premised on a statute that had been repealed.

Carlisle at ¶ 13-16. We, therefore, conclude that the trial court did not have authority to modify

Mr. Hunt’s sentence. Clouser at ¶ 8 (concluding that trial court could not modify sentence

“under the auspices of it not yet having been executed.”). Mr. Hunt’s sentence is “contrary to

law” under Section 2953.08(G)(2). The assignment of error is sustained.
                                                 3


                                                III.

       {¶6}    Mr. Hunt’s assignment of error is sustained. The judgment of the Summit County

Court of Common Pleas is reversed, and this matter is remanded for the trial court to reimpose

Mr. Hunt’s original sentence.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



CALLAHAN, P. J.
SCHAFER, J.
CONCUR.
                                          4



APPEARANCES:

ANGELA M. KILLE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.